652 S.E.2d 545 (2007)
In the Matter of Richard O. SMITH.
No. S07Y1224.
Supreme Court of Georgia.
October 29, 2007.
Jenny K. Mittelman, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for Appellant.
Richard O. Smith, Columbus, for appellee.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Richard O. Smith's petition for voluntary surrender of license in which Smith admits that on March 21, 2007 he entered a guilty plea in the Superior Court of Harris County to five counts of felony child molestation (Criminal Action No. 06-CR-248), and that by virtue of this conviction he has violated Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Smith requests that he be allowed to voluntarily surrender his license to practice law and asserts that he understands that a voluntary surrender is tantamount to disbarment. The State Bar responded to Smith's petition recommending that the Court accept it.
We have reviewed the record and agree to accept Smith's voluntary surrender of his license. Accordingly, the name of Richard O. Smith hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Smith is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License accepted.
All the Justices concur.